Citation Nr: 1810805	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-22 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for postoperative residuals of a right elbow disability.

2. Entitlement to an initial disability rating in excess of 10 percent for right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active duty service from December 2004 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This rating decision granted service connection for the issues on appeal and assigned noncompensable (0 percent) disability evaluations for each issue.  The case was later transferred to the Phoenix, Arizona RO. 

In April 2016, the Board granted the award of minimal compensable (10 percent) ratings for the painful motion associated with the Veteran's right elbow disability and right knee disability, respectively.  However, the Board nonetheless remanded the issues currently on appeal in April 2016 and April 2017 to determine whether additional VA compensation may be warranted.  

Further development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

After carefully considering these matters, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that these matters were the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with new case law being discussed herein and the statutory duty to assist.

The Veteran most recently was afforded VA examinations of the right knee and right elbow in July 2017. The Veteran's representative in an informal hearing presentation in January 2018 raised the matter of the July 2017 VA examiner's being unable to opine on the severity of the Veteran's flare-ups in the right elbow as the Veteran's examination was not being conducted during a flare-up.  The representative also pointed out that the examiner stated that the Veteran had flare-ups in his right knee and that under DeLuca v. Brown, 8 Vet. App. 202 (1995), when VA evaluates a disability which causes limitation of motion due to pain, the additional factors involved, as described in 38 C.F.R. § 4.40, are also required "to be considered and portrayed in the rating examination as to functional loss on use or due to flare-ups." 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The Court held that an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means, including lay statements.  

On VA knee examination in July 2017, the examiner noted that the Veteran reported having flare-ups in his right knee particularly when squatting, bending or kneeling.  However, the examiner indeed stated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups as a flare-up during the examination was not present to measure any limitation objectively.  

Similarly, on the VA elbow examination in July 2017, the examiner noted that the Veteran indicated having occasional flare-ups in his right elbow with use over the olecranon that was minor.  However, the examiner stated that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups as a flare-up during the examination was not present to measure any limitation objectively.  

Thus, the July 2017 VA examiner, in determining that he was unable to opine on the severity of the Veteran's flare-ups in the right knee and right elbow, did not adequately address the frequency, duration, characteristics, severity, or functional loss associated with the flare-ups as outlined by the Court in Sharp.  Thus, on remand, the Veteran should be afforded a new VA knee and elbow examination which is in compliance with current case law.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA orthopedic examination to assess the current severity of his service-connected postoperative residuals of a right elbow disability and right knee retropatellar pain syndrome.  The examiner is to be provided access to the Veteran's file and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating the right knee and right hip disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his right knee and right elbow disabilities.  

The examiner is asked to utilize the appropriate Disability Benefits Questionnaires in evaluating the service-connected right knee disability and right elbow disability.  The examiner must determine whether the Veteran experiences flare-ups in his right knee and right elbow and to the extent possible estimate any additional functional loss caused by the Veteran's flare-ups.  If the examiner is unable to do so, then before concluding that such an estimate cannot be made without resorting to mere speculation, the examiner should ascertain by alternative means, including the Veteran's testimony, the following information regarding his flare-ups: frequency, duration, characteristics, severity, or functional loss.  Afterwards the examiner should explain why such an estimate cannot be made. 

A complete rationale for any opinion expressed must be provided.

2. The AOJ must review the VA examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Finally, after completing the above actions and any other development deemed necessary, readjudicate the increased rating claims on appeal pertaining to the Veteran's service-connected right knee and right elbow disabilities.  If any of these benefits sought are not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, 



(CONTINUED ON NEXT PAGE)
with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

